DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112(b) is hereby withdrawn in view of the amendment filed 9/16/2020.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 11 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monch (US Pat No 5,145,114) in view of Van Horn (US Pat No 3,880,354).
Re claim 1, Monch shows a spray head (Fig. 1, 1) for use with a water delivery system (2) comprising:
a body (3) including a fluid port (4) configured to be coupled to a water supply; 
a cartridge (interior framework of 1) received within the body, the cartridge including an inlet (6) in fluid communication with the fluid port, a first outlet (8) in fluid communication with the inlet and configured to produce from the spray head a water stream, a second outlet (10) having a fluid contact surface (interior surfaces of 1) and in fluid communication with the inlet, a center longitudinal axis (central longitudinal axis of 8, 19 and 21) extending axially through the first outlet and the second outlet, the fluid contact surface extending in laterally spaced relation around the center longitudinal axis.
Monch does not teach the cartridge being configured to decrease turbulence in water moving toward the second outlet and provide a substantially uniform water flow to the fluid contact surface, wherein the water from the second outlet is configured to produce a continuous shield of water extending outwardly from the spray head in a layer spaced apart from the water stream; and
a whirl member configured to impart rotational movement to water passing from the inlet to the second outlet, wherein water from the second outlet rotates about the center longitudinal axis.

a whirl member (20) configured to impart rotational movement to water passing from the inlet to the second outlet (27), wherein water from the second outlet rotates about the center longitudinal axis (col. 4, lines 37-47).
It is noted that while Van Horn is not in the same field of endeavor, Van Horn addresses problems that are reasonably pertinent to applicant’s claimed invention, specifically a peripheral water spray, concentric to a central spray, in combination with a whirl member and a fluid contact surface to create a film of water as taught in lines 33-54 of column 4 of Van Horn.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective date of the claimed invention to have the motivation to have the cartridge of Monch include whirl member and fluid contact surface taught by Van Horn to create an intact sheet or film based on the well-known Coanda effect (Van Horn – col. 4, lines 55-61).
Re claim 2, Monch as modified by Van Horn show the water stream produced by the first outlet has a substantially laminar flow (Monch – Fig. 1, 11).
Re claim 3, Monch as modified by Van Horn show the second outlet has an outwardly flared surface (Van Horn – Fig. 1, 26) which shapes the continuous shield of water to be conical (Van Horn – col. 4, lines 48-49).
Re claim 4, Monch as modified by Van Horn show the second outlet (Van Horn – Fig. 1, 27) is continuous and surrounds the first outlet (Monch – Fig. 2, 8).
Re claim 5, Monch as modified by Van Horn show the spray head is a swivel spray head (Monch – col. 1, lines 19-21 – this is a swiveling faucet).

Re claim 7, Monch as modified by Van Horn disclose the spray head (Monch – Fig. 1, 1) is a pull out portion (Monch – col. 1, lines 19-21 – this faucet is specifically manufactured as a pull out faucet) moveable between a first position coupled to the spout base member (Monch – 2) and a second position spaced apart from the spout base member.
Re claim 8, Monch as modified by Van Horn show a valve (Monch – Fig. 1, inside 2, also col. 1, lines 19-21 – this faucet is specifically manufactured with a valve) upstream from the fluid port (Monch – 4), a spout (Monch – 2) in fluid communication with the valve and coupled to a sink deck (Monch – under 2), and wherein the body (Monch – 3) is a side spray configured to be coupled to the sink deck in spaced relation to the spout.
Re claim 10, Monch as modified by Van Horn show the whirl member (Van Horn – Figs. 1 & 2, 20) includes an annular body having a plurality of slots formed therein to rotate water outwardly (Van Horn – curved arrows) about a longitudinal axis of the first outlet.
Re claim 11, Monch as modified by Van Horn show the continuous shield of water (Van Horn – Fig. 1) surrounds the water stream (Monch – Fig. 1, 11).
Re claim 19, Monch shows a spray head (Fig. 1, 1) for use with a water delivery system () comprising:
a body (3) including a fluid port (4) configured to be coupled to a water supply; 
a cartridge (interior framework of 1) received within the body, the cartridge including an inlet (6) in fluid communication with the fluid port, a first outlet (8) in fluid communication with the inlet and configured to produce from the spray head a water stream, a second outlet (10) having a fluid contact surface (interior surfaces of 1) and in fluid communication with the inlet, a center longitudinal axis (central longitudinal axis of 8, 19 and 21) extending axially through the first outlet and the second outlet, the fluid contact surface extending in laterally spaced relation around the center longitudinal axis,

wherein the spray head is a pull out portion (col. 1, lines 19-21 – this faucet is specifically manufactured as a pull out faucet) movable between a first position coupled to the spout base member (2) and a second position spaced apart from the spout base member.
Monch does not teach the cartridge being configured to decrease turbulence in water moving toward the second outlet and provide a substantially uniform water flow to the fluid contact surface, wherein the water from the second outlet is configured to produce a continuous shield of water extending outwardly from the spray head in a layer spaced apart from the water stream; and
a whirl member configured to impart rotational movement to water passing from the inlet to the second outlet, wherein water from the second outlet rotates about the center longitudinal axis.
However, Van Horn shows a spray head (Fig. 1) for use with a water delivery system (col. 4, line 37) a body (10) including a cartridge (17) received within the body and being configured to decrease turbulence in water moving toward the second outlet (27) and provide a substantially uniform water flow to the fluid contact surface (22), wherein the water from the second outlet is configured to produce a continuous shield of water (Fig. 1) extending outwardly from the spray head in a layer spaced apart from a central spray; and
a whirl member (20) configured to impart rotational movement to water passing from the inlet to the second outlet (27), wherein water from the second outlet rotates about the center longitudinal axis (col. 4, lines 37-47).
It is noted that while Van Horn is not in the same field of endeavor, Van Horn addresses problems that are reasonably pertinent to applicant’s claimed invention, specifically a peripheral water spray, concentric to a central spray, in combination with a 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective date of the claimed invention to have the motivation to have the cartridge of Monch include whirl member and fluid contact surface taught by Van Horn to create an intact sheet or film based on the well-known Coanda effect (Van Horn – col. 4, lines 55-61).
Re claim 20, Monch as modified by Van Horn show the water stream produced by the first outlet has a substantially laminar flow (Monch – Fig. 1, 11).
Re claim 21, Monch as modified by Van Horn show the second outlet has an outwardly flared surface (Van Horn – Fig. 1, 26) which shapes the continuous shield of water to be conical (Van Horn – col. 4, lines 48-49).
Re claim 22, Monch as modified by Van Horn show the second outlet (Van Horn – Fig. 1, 27) is continuous and surrounds the first outlet (Monch – Fig. 2, 8).
Re claim 23, Monch as modified by Van Horn show the whirl member (Van Horn – Figs. 1 & 2, 20) includes an annular body having a plurality of slots formed therein to rotate water outwardly (Van Horn – curved arrows) about a longitudinal axis of the first outlet.
Re claim 24, Monch as modified by Van Horn show the continuous shield of water (Van Horn – Fig. 1) surrounds the water stream (Monch – Fig. 1, 11).
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 11 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752